MEMORANDUM **
Noe Zamarron-Lopez appeals the sentence imposed following his guilty plea to unlawful reentry after deportation in violation of 8 U.S.C. § 1326(a).
Zamarron-Lopez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Zamarron-Lopez did not file a pro se supplemental brief. Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no arguable issues, we grant counsel’s motion to withdraw, and affirm the sentence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.